EXHIBIT 10.2

MORGAN STANLEY SCHEDULE OF NON-EMPLOYEE DIRECTORS ANNUAL COMPENSATION

Effective as of August 1, 2014

 

RETAINER(1)

   AMOUNT  

Service as a Director

   $ 75,000   

Service as Chair of Audit Committee

   $ 25,000   

Service as Chair of Compensation, Management Development and Succession
Committee; Nominating and Governance Committee; Risk Committee; or Operations
and Technology Committee

   $ 20,000   

Service as Member of Audit Committee, Compensation, Management Development and
Succession Committee; Nominating and Governance Committee; Operations and
Technology Committee; or Risk Committee

   $ 10,000   

Service as Lead Director

   $ 30,000   

 

(1) 

The retainer shall be paid semi-annually in arrears for the period from the
immediately preceding Annual Meeting of Shareholders until the next succeeding
Annual Meeting of Shareholders. 50% of a non-employee director’s retainer shall
be made on (or promptly after) the business day coincident with or first
following the six month anniversary of the immediately preceding Annual Meeting
of Shareholders. The remaining portion of a non-employee director’s retainer
shall be made on (or promptly after) the next succeeding Annual Meeting of
Shareholders.

In the event a non-employee director joins the Board at a time other than an
Annual Meeting of Shareholders, or commences service on an additional Board
committee, such director shall be entitled to receive a prorated retainer for
service on the Board or such Board committee, as applicable, until the next
succeeding Annual Meeting of Shareholders semi-annually in arrears. Such
retainer shall be prorated for service during the period beginning on the first
day of the calendar month during which the non-employee director joins the
Board, or commences service on such Board committee, until the last day of the
calendar month immediately preceding the calendar month during which the
retainer is payable in accordance with the payment schedule set forth in the
immediately preceding paragraph.

In the event a non-employee director terminates from service on the Board, or
terminates from service on a Board committee, at a time other than an Annual
Meeting of Shareholders, such director shall be entitled to receive a prorated
retainer for service on the Board and/or any such Board committee. Such retainer
shall be prorated for service during the period beginning on the first day of
the calendar month during which the last retainer payment date occurs until the
last day of the calendar month immediately preceding the calendar month during
which the director’s Board and/or Board committee service termination date
occurs and shall be made on (or promptly after) the director’s Board and/or
Board committee service termination date.

Notwithstanding the foregoing, a non-employee director may elect to receive all
or a portion of the retainer on a deferred basis under the Directors’ Equity
Capital Accumulation Plan.